Title: From Alexander Hamilton to James Monroe and Frederick A. C. Muhlenberg, [17 July 1797]
From: Hamilton, Alexander
To: Monroe, James,Muhlenberg, Frederick A. C.


[Philadelphia, July 17, 1797]
Gentlemen
I have your letter of this date. It gives me pleasure to receive your explanation of the ambiguous phraze in the paper No V., published with your signatures and that of Mr Venable, and your confirmation of the fact, that my explanation had been satisfactory to you.
You express your surprise at the contents of a paper in the Gazette of the U. States of the 8 instant. If you will review that paper with care, you will find, that what is said about party spirit refers to the view with which the accusation was instituted by Reynolds and Clingman, not to that with which the enquiry was entered into by you. They sought, by the favor of party Spirit, to obtain liberation from prison—but though they may have rested their hopes on this ground it is not said nor in my opinion implied, that you in making the Inquiry were actuated by that spirit. I cannot however alter my opinion, that they were influenced by the motive ascribed to them. For though, as you observe, Clingman was not in prison (and so far my memory has erred) and though it may be true, that Reynolds was released before the enquiry began by virtue of an agreement with the Treasury Department (that is the Comptroller of the Treasury) for a reason of public utility which has been explained to you. Yet it will be observed that Clingman, as well as Reynolds was actually under a prosecution for the same offence and that it appears by No. 1. of the papers under your signatures, that for a period of more than three Weeks, while Clingman was in the act of soliciting the “aid and friendship of Mr Mughlenburgh on behalf of himself and Reynolds to get them released or discharged from the prosecution” he Clingman frequently dropped hints to Mr Mughlenburgh, that Reynolds had it in his power very materially to injure the Secretary of the Treasury, and that Reynolds knew several very improper transactions of his; and at last went so far as to state that Reynolds said he had it in his power to hang the Secretary of the Treasury who was deeply concerned in Speculation.” From this it appears, that the suggestions to my prejudice were early made and were connected with the endeavour to obtain relief through Mr Mughlenburgh. I derive from all this a confirmation of my opinion, founded on the general nature of the proceeding, that Reynolds & Clingman, knowing the existence in Congress of a party hostile to my conduct in administration, and that the news papers devoted to it, frequently contained insinuations of my being concerned in improper speculations, formed upon that basis the plan of conciliating the favour and aid of that party towards getting rid of the prosecution by accusing me of Speculation. This is what I meant in the publication alluded to and what I must always believe.
With this explanation, you will be sensible that there is nothing in the publication inconsistent with my declaration to you at closing our interview. It is very true, that after the full and unqualified expressions which came from you together with Mr Venable, differing in terms but agreeing in substance, of your entire satisfaction with the explanation I had given, and that there was nothing in the affair of the nature suggested; accompanied with expressions of regret at the trouble and anxiety occasioned to me—and when (as I recollect it) some one of the Gentlemen expressed a hope that the manner of conducting the enquiry had appeared to me fair & liberal—I replied in substance, that though I had been displeased wtih the mode of introducing the subject to me (which you will remember I manifested at the time in very lively terms) yet that in other respects I was satisfied with and sensible to the candour with which I had been treated. And this was the sincere impression of my mind.
With Consideration   I am Gentlemen   Your Most Obed & humble Servant
Alex HamiltonPhiladelphia July 17. 1797



To Fred: A Mughlenberg  & James Monroe 
}
Esquires

